DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/505,892, filed on February 22, 2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 10-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 10-17 of copending 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is to compare claims 1-2 and 10-17 of instant application with claims 1-2 and 10-17 of co-pending application 15/505,892.

Instant Application
Co-pending Application 15/505,892, hereinafter, “’892”
Claim 1
A method for forming a foreign oxide or foreign nitride layer (6) on a semiconductor substrate (1), the method comprising:
providing a semiconductor substrate (1) having an oxidized or nitridized surface layer (3), the oxidized or nitridized surface layer being formed from semiconductor material of the semiconductor substrate;
supplying a foreign element (5) on the oxidized or nitridized surface layer; and
keeping the oxidized or nitridized surface layer at an elevated temperature so as to oxidize or nitridize at least partially the supplied foreign element by the oxygen or nitrogen, respectively, initially present in the oxidized or nitridized surface layer (3),
wherein the foreign element is silicon, and
wherein the semiconductor substrate comprises germanium.

A method for forming a foreign oxide or foreign nitride layer (6) on a semiconductor substrate (1), the method comprising:
providing the semiconductor substrate (1) comprising germanium and having an oxidized or nitridized surface layer (3) comprising oxidized or nitridized germanium;
supplying a foreign element (5)on the oxidized or nitridized surface layer, wherein the foreign element consists of silicon; and
keeping the oxidized or nitridized surface layer at an elevated temperature to oxidize or nitridize the foreign element by an oxygen or nitrogen, initially present in the oxidized surface layer (3).

The method as defined in claim 1, wherein the method comprises:
forming a transient layer (4) by depositing the foreign element on the oxidized or nitridized surface layer; and
heat-treating the oxidized or nitridized surface layer (3) and the transient layer (4) thereon so as to oxidize or nitridize at least partially the transient layer by the oxygen or nitrogen, respectively, initially present in the oxidized or nitridized surface layer.
Claim 2
The method as defined in claim 1, further comprising:
forming a transient layer (4) by depositing the foreign element on the oxidized or nitridized surface layer; and
heat-treating the oxidized or nitridized surface layer (3)and the transient layer (4) thereon so as to oxidize or nitridize at least a portion of the transient layer.
Claim 10
The method as defined in claim 1, wherein the elevated temperature is equal to or higher than 300 °C.

The method as defined in claim 1, wherein the elevated temperature is equal to or higher than 300 ºC.

The method as defined in claim 1, wherein providing a semiconductor substrate having an oxidized or nitridized surface layer comprises cleaning a surface of a semiconductor substrate and oxidizing or nitridizing the thereby cleaned surface.
Claim 11
The method as defined in claim 1, wherein the providing the semiconductor substrate further comprises cleaning a surface of the semiconductor substrate and oxidizing or nitridizing the cleaned surface to form the oxidized or nitridized surface layer.
Claim 12
A method for forming a semiconductor device, the method comprising forming a foreign oxide or foreign nitride layer on a substrate of a semiconductor according to claim 1.
Claim 12
The method as defined in claim 1, further comprising forming a foreign oxide or foreign nitride layer on the substrate comprising the oxidized or nitridized foreign element.
Claim 13
The method as defined in claim 12, wherein the semiconductor device is one of a light emitting diode, a photodetector, a semiconductor laser, a photovoltaic cell, a transistor such as a metal-oxide-semiconductor field-effect transistor, a metal-oxide-semiconductor capacitor, a high-electron-mobility transistor, and a semiconductor photosynthetic cell.

The method as defined in claim 12, wherein the semiconductor device is one of a light emitting diode, a photodetector, a semiconductor laser, a photovoltaic cell, a transistor such as a metal- oxide-semiconductor field-effect transistor, a metal-oxide-semiconductor capacitor, a high-electron-mobility transistor, and a semiconductor photosynthetic cell.

A semiconductor structure comprising a foreign oxide or foreign nitride layer (6) formed on a semiconductor substrate (1) by a method as defined in claim 1.
Claim 14
A semiconductor structure comprising a foreign oxide or foreign nitride layer (6) formed on the semiconductor substrate (1) by the method as defined in claim 1.
Claim 15
The semiconductor structure as defined in claim 14 comprising a foreign oxide layer comprising silicon, the silicon dioxide being substantially free of +1 oxidation states.
Claim 15
The semiconductor structure as defined in claim 14, wherein the foreign oxide layer comprises silicon dioxide being substantially free of +1 oxidation states.
Claim 16
A semiconductor device comprising a semiconductor structure as defined in claim 14.
Claim 16
A semiconductor device comprising a semiconductor structure as defined in claim 14.
Claim 17
The semiconductor device as defined in claim 16, wherein the semiconductor device is one of a light emitting diode, a photodetector, a semiconductor laser, a photovoltaic cell, a transistor such as a metal-oxide-semiconductor field-effect transistor, a metal-oxide-semiconductor capacitor, a high-electron-mobility transistor, and a semiconductor photosynthetic cell.

The semiconductor device as defined in claim 16, wherein the semiconductor device is one of a light emitting diode, a photodetector, a semiconductor laser, a photovoltaic cell, a transistor such as metal-oxide- semiconductor field-effect transistor, a metal-oxide-semiconductor capacitor, a high- electron-mobility transistor, and semiconductor photosynthetic cell.


As shown in the comparison chart above, although independent claim 1 of instant application and claim 1 of ‘892 are not identical, they are not patentably distinct from each other. Claim 1 of '892 recites all the limitations of claim 1 of instant application. Claim 1 of '892 also recites an oxidized or nitridized surface layer comprising oxidized or nitridized germanium. It appears that they are not the same invention because narrower vs. broader claimed limitations; thus they are not patentably distinct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. To be more specific, claim 11 recites providing a semiconductor substrate having an oxidized or nitridized surface layer comprises cleaning a surface of a semiconductor substrate and oxidizing or nitridizing the thereby cleaned surface; however, claim 1, upon which claim 11 depends, already recites providing a semiconductor substrate having an oxidized or nitridized surface layer. Therefore, the claim scope is not clear. For the purpose of examination, providing a semiconductor substrate having an oxidized or nitridized surface layer comprises cleaning a surface of a semiconductor substrate and oxidizing or nitridizing the thereby cleaned surface in claim 11 is interpreted as providing the semiconductor substrate having the oxidized or nitridized surface layer comprises cleaning a surface of the semiconductor substrate and oxidizing or nitridizing the thereby cleaned surface.
Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. To be more specific, claim 12 recites forming a foreign oxide or foreign nitride layer on a substrate of a semiconductor; however, claim 1, upon which claim 12 depends, already recites forming a foreign oxide or foreign nitride layer on a semiconductor substrate. Therefore, the claim scope is not clear. Claim 13 is rejected as it depends upon claim 12. For the purpose of examination, forming a foreign oxide or foreign nitride layer on a substrate of a semiconductor in claim 12 is interpreted as forming the foreign oxide or foreign nitride layer on the substrate of a semiconductor.
Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. To be more specific, claim 14 recites a foreign oxide or foreign nitride layer formed on a semiconductor substrate by a method as defined in claim 1; however, claim 1, upon which claim 14 depends, already recites forming a foreign oxide or foreign nitride layer on a semiconductor substrate. Therefore, the claim scope is not clear. Claims 15-17 are rejected as they depend upon claim 14. For the purpose of examination, a foreign oxide or foreign nitride layer formed on a semiconductor substrate by a method as defined in claim 1 recited in claim 14 is interpreted as the foreign oxide or foreign nitride layer formed on the semiconductor substrate by the method as defined in claim 1.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. To be more specific, claim 15 recites a foreign oxide in line 1; however, claim 1, upon which claim 15 depends, already recites forming a foreign oxide or foreign nitride layer on a semiconductor substrate. Therefore, the claim scope is not clear. For the purpose of examination, a foreign oxide in claim 15 is interpreted as the foreign oxide.
Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. To be more specific, claim 16 recites a semiconductor structure in line 1; however, claim 14, upon which claim 16 depends, already recites a semiconductor structure. Therefore, the claim scope is not clear. Claim 17 is rejected as it depends upon claim 16. For the purpose of examination, a semiconductor structure in claim 16 is interpreted as the semiconductor structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chui et al. (US PG-Pub No.: 2007/0170541 A1, hereinafter, “Chui”) in view of Jimenez et al. (“Si-indiffusion and O-outdiffusion processes at Si/SiO2/GaAs-oxides/GaAs structures: Implications in SiO2 formation and GaAs regrowth," Journal of Vacuum Science & Technology B 12, 3095(1994), hereinafter, “Jimenez”).
Regarding claim 1, Chui discloses a method (see Chui, FIGs. 3A and 3B) for forming a foreign oxide or foreign nitride layer (304, ¶ [0057]) on a semiconductor substrate (302, ¶ [0057]), the method comprising:

supplying a foreign element (305, which is a metal silicate including Si, ¶ [0057]; according lines 1-5 of page 4 of specification of instant application, a foreign element is interpreted as an element different from the substrate) on the oxidized or nitridized surface layer (303, FIG. 3A); and
keeping the oxidized or nitridized surface layer (303) at an elevated temperature (annealing process, ¶ [0057]) so as to oxidize or nitridize at least partially the supplied foreign element (305, a metal silicate including Si) by the oxygen or nitrogen, respectively, initially present in the oxidized or nitridized surface layer (303, ¶ [0057] and FIG. 3B),
wherein the semiconductor substrate (302) comprises germanium (¶ [0057]).
Chui discloses that the foreign element (305) comprises a metal silicate including Si (¶ [0057]); therefore, in this interpretation, Chui discloses that the foreign element is Si. Wherein the unstable Geo reacts with oxidizable metal silicate to form more stable metal oxide silicate. However, if the claim limitation reciting the foreign element is silicon is interpreted as the foreign element consists of Si, then Chui fails to disclose the limitation.
Jimenez, however, discloses a method for forming a foreign oxide or foreign nitride layer (SiO2; see Jimenez, FIG. 5) on a semiconductor substrate (GaAs, FIG. 5), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Chui’s foreign element with silicon, as taught by Jimenez, in order to reduce GeO and form more stable silicon oxide or silicon germanium oxide dielectric (see Jimenez, Section I: Introduction).
Note: for the purpose of examination, “a semiconductor substrate” in line 4 is interpreted as the semiconductor substrate; and “the oxygen or nitrogen” in line 12 is interpreted as an oxygen or nitrogen.

Regarding claim 2, Chui in view of Jimenez discloses the method as defined in claim 1, wherein the method comprises: forming a transient layer (305) by depositing the foreign element (305 including Si) on the oxidized or nitridized surface layer (303); and heat-treating the oxidized or nitridized surface layer (303) and the transient layer (305) thereon so as to oxidize or nitridize at least partially the transient layer (305) by the oxygen or nitrogen, respectively, initially present in the oxidized or nitridized surface layer (303, FIGs. 3A and 3B).

Regarding claim 10, Chui in view of Jimenez discloses the method as defined in claim 1.
Chui is silent regarding that the elevated temperature is equal to or higher than 300 °C.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the elevated temperature equal to or higher than 300 °C, since the selection of a known method with suitable temperature based on its suitability for its intended use (annealing) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 11, Chui in view of Jimenez discloses the method as defined in claim 1.
Chui is silent regarding that providing a semiconductor substrate having an oxidized or nitridized surface layer comprises cleaning a surface of a semiconductor substrate and oxidizing or nitridizing the thereby cleaned surface.
However, Jimenez discloses cleaning a surface of a semiconductor substrate and oxidizing or nitridizing the thereby cleaned surface (Section II: Experiment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to clean Chui’s surface of a semiconductor substrate and oxidizing or nitridizing the thereby cleaned surface, as taught by Jimenez, in order to achieve better quality device (Jimenez, Section II, Experiment).
Note: for the purpose of examination, providing a semiconductor substrate having an oxidized or nitridized surface layer comprises cleaning a surface of a semiconductor substrate and oxidizing or nitridizing the thereby cleaned surface in claim 11 is interpreted as providing the semiconductor substrate having the oxidized or 

Regarding claim 12, Chui in view of Jimenez discloses a method for forming a semiconductor device, the method comprising forming a foreign oxide (304) or foreign nitride layer on a substrate (302, FIG. 2B) of a semiconductor according to claim 1.
Note: for the purpose of examination, forming a foreign oxide or foreign nitride layer on a substrate of a semiconductor in claim 12 is interpreted as forming the foreign oxide or foreign nitride layer on the substrate of a semiconductor.

Regarding claim 13, Chui in view of Jimenez discloses the method as defined in claim 12, wherein the semiconductor device is one of a light emitting diode, a photodetector, a semiconductor laser, a photovoltaic cell, a transistor such as a metal-oxide-semiconductor field-effect transistor, a metal-oxide-semiconductor capacitor, a high-electron-mobility transistor, and a semiconductor photosynthetic cell (Chui, ¶¶ [0004] and [0009]).

Regarding claim 14, Chui in view of Jimenez discloses a semiconductor structure (Chui, FIG. 3B) comprising a foreign oxide or foreign nitride layer (304) formed on a semiconductor substrate (302) by a method as defined in claim 1.
Note: for the purpose of examination, a foreign oxide or foreign nitride layer formed on a semiconductor substrate by a method as defined in claim 1 recited in claim 

Regarding claim 15, Chui in view of Jimenez discloses the semiconductor structure as defined in claim 14 comprising a foreign oxide layer comprising silicon (see statement above regarding claim 1), the silicon dioxide being substantially free of +1 oxidation states (Jimenez, Section II: Experiment).
Note: for the purpose of examination, a foreign oxide in claim 15 is interpreted as the foreign oxide.

Regarding claim 16, Chui in view of Jimenez discloses a semiconductor device comprising a semiconductor structure as defined in claim 14.
Note: for the purpose of examination, a semiconductor structure in claim 16 is interpreted as the semiconductor structure.

Regarding claim 17, Chui in view of Jimenez discloses the semiconductor device as defined in claim 16, wherein the semiconductor device is one of a light emitting diode, a photodetector, a semiconductor laser, a photovoltaic cell, a transistor such as a metal-oxide-semiconductor field-effect transistor, a metal-oxide-semiconductor capacitor, a high-electron- mobility transistor, and a semiconductor photosynthetic cell (Chui, ¶¶ [0004] and [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIA L CROSS/Examiner, Art Unit 2892